Exhibit 12.1 TEXTRON INC. MANUFACTURING GROUP COMPUTATION OF RATIO OF INCOME TO FIXED CHARGES (unaudited) (In millions, except ratio) Nine Months Ended September 29, 2007 Fixed charges: Interest expense* $ 81 Estimated interest portion of rents 20 Total fixed charges $ 101 Income: Income from continuing operations before income taxes $ 934 Eliminate equity in undistributed pretax income on financial subsidiaries (39 ) Fixed charges 101 Adjusted income $ 996 Ratio of income to fixed charges 9.86 * Excludes interest expense related to unrecognized tax benefits.
